DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dannaher (10,893,883) in view of Pflueger et al. (5,304,115).  Dannaher discloses the invention substantially as claimed. With respect to claims 21-25, 26, 29, and 30, Dannaher discloses, at least in figures 1-3, 7-14a, and 15 and col. 2, line 36 to col. 6, line 31; an ultrasonic catheter assembly, comprising: a sheath (156) comprising a sheath lumen; a core wire (11) at least partially disposed within the sheath lumen, the core wire having a proximal portion  (13) and a distal portion (combination of 12 and 14), the proximal portion of the core wire configured to be coupled to an ultrasound-producing mechanism (17), the core wire being configured without a separate distal tip (14); and a working length of the distal portion of the core wire that extends distally from the sheath to a distal end (20) of the core wire, the working length being configured for longitudinal displacement, transverse displacement, or a combination of longitudinal and transverse displacement (according to col. 6, lines 25-31), in accordance with a plurality of output modes for vibrational energy supplied to the core wire proximal portion by the ultrasound-producing mechanism;  a buckling section (12) between the distal portion and proximal portion configured to provide localized buckling in the working length of the core wire when outside the sheath and produce transverse displacement of the distal portion from a longitudinal orientation in line with the proximal portion to a transverse orientation that is angularly offset relative to the proximal portion (as shown in fig. 6-13); and a bulked-up portion (14) of the distal portion of the core wire includes the distal end of the core wire, wherein the bulked-up portion is configured to provide a nodal location (at 41, according to col. 4, lines 14-16) for producing longitudinal displacement of the core wire; wherein when the core wire receives ultrasonic energy from the ultrasound-producing mechanism, a transverse displacement of the working length of the core wire results in a macromotion that facilitates crossing of a lesion; or wherein when the core wire receives ultrasonic energy from the ultrasound-producing mechanism, a longitudinal displacement of the working length of the core wire results in a micromotion and a transverse displacement of the working length of the core wire results in a micromotion (according to col. 6, lines 25-31),  wherein the core wire includes a buckling section (12) configured to produce transverse displacement in the working length of the core wire, wherein the buckling section is located within a medial portion of the core wire between the proximal portion and the distal portion (i.e., between 41 and 14, as shown in fig 2 and 3) of the core wire having a reduced diameter compared to the proximal portion and the distal portion, and wherein the buckling section is located between a tapered section of the core wire and an inversely tapered section of the core wire, with a cross-sectional area of the buckling section being smaller than either one of the tapered section or the inversely tapered section.
However, Dannaher do not explicitly disclose that the proximal portion has a first density, wherein a second density of the bulked-up portion is more than the first density of the proximal portion of the core wire. Pflueger et al. teach, in col. 14, line 1-12; that the bulked-up portion (22 or 22a) of a core wire (combination of 20 and 22 or 22a) may be formed with “increased density.”  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Pflueger et al., to modify the core wire of Dannaher, so that the proximal portion has a first density, and so that a second density of the bulked-up portion is “increased” to be more than the first density of the proximal portion of the core wire.  Such a modification would provide for a bulked-up portion having a surface hardness sufficient for fragmentation and ablation of a lesion or occluding matter.
With respect to claims 22-25, 31, and 32, Dannaher disclose the invention substantially as claimed, but do not explicitly disclose that the working length of the core wire is in a range between 5 millimeters and 200 millimeters, that the working length of the core wire is in a range between 5 millimeters and 100 millimeters, or that the working length of the core wire is in a range between 100 millimeters and 200 millimeters. Dannaher also do not explicitly disclose that the buckling section has a length of 1 inch to 4 inches or a length of 3 inches to 4 inches.  Nevertheless, Dannaher discloses, in col. 1, lines 58-60 and col. 4, lines 4-11; that the core wire may be have “variations and changes…without departing from the scope of the claims” and that the distal portion may be shaped as desired. Thus, it would have been a matter of obvious design choice to dimension the core wire and/or the buckling section, as desired, since such modifications would have involved a mere change in the size of the core wire or buckling section. A change in size is generally recognized as being within the level of ordinary skill in the art.
	However, Dannaher does not explicitly disclose that a longitudinal displacement of the working length of the core wire results in a micromotion to facilitate cavitation or that the combination of the micromotion and the macromotion facilitates ablation.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure an ultrasound-producing mechanism and a working length of the core wire, so that they bring about micromotion and/or micromotion as desired, since it has been held that discovering an optimum value of a result effective variable (e.g., longitudinal displacement of the working length of the core wire) involves only routine skill in the art.  In re Boesch.

Allowable Subject Matter
Claims 33-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 39 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, discloses an ultrasonic catheter assembly, comprising, inter alia: a catheter assembly comprising: a sheath comprising a sheath lumen; and a core wire at least partially disposed within the sheath lumen, the core wire including a proximal portion, a distal portion, and a buckling section configured to provide localized buckling in a working length of the core wire when outside the sheath and produce transverse displacement of the distal portion from a longitudinal orientation in line with the proximal portion to a transverse orientation that is angularly offset relative to the proximal portion; the distal portion having a working length that extends from the sheath; and a bulked-up portion that includes a distal end of the core wire, wherein the proximal portion of the core wire is coupled to an ultrasound-producing mechanism configured to selectively provide one or more output modes for a vibrational energy at a plurality of output modes, the core wire configured to receive the vibrational energy for producing a vibration at the working length; wherein the assembly includes a damping mechanism about the proximal portion of the core wire configured to dampen transversely oriented vibrational energy in favor of longitudinally oriented vibration energy about the proximal portion of the core wire, and wherein a working length of the distal portion of the core wire beyond the sheath is configured for longitudinal, transverse, or longitudinal and transverse displacement in accordance with the one or more output modes for the vibrational energy to effect different intravascular lesion-modification procedures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s arguments with respect to claim 21-27 and 29-32 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771